


Exhibit 10.6


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is made and entered into this 11th day
of March 2015 (the “Effective Date”) by and between LendingTree, Inc.
(“Employer”) and Gabriel Dalporto (“Executive”) (each a “Party” and
collectively, the “Parties”).
WHEREAS, Executive has been employed by Employer as Chief Marketing Officer and
President, Mortgage pursuant to an Employment Agreement dated January 9, 2014
(the “Prior Employment Agreement”); and
WHEREAS, Employer and Executive desire for Executive’s employment to continue
under the terms of this Agreement rather than the Prior Employment Agreement
from and after the Effective Date.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, Employer and Executive hereby agree as follows:
1.Employment. Employer shall employ and Executive agrees to be employed as Chief
Marketing Officer and President, Mortgage. Executive shall do and perform all
services and acts necessary or advisable to fulfill the duties and
responsibilities as are commensurate and consistent with Executive’s position
and shall render such services on the terms set forth herein. Further, Executive
shall perform such different or other duties as may be assigned to Executive by
Employer from time to time by Employer’s Chief Executive Officer. Executive will
devote Executive’s full working time and best efforts to the diligent and
faithful performance of such duties as may be entrusted to Executive from time
to time by Employer, and shall observe and abide by the corporate policies and
decisions of Employer in all business matters. Executive’s principal place of
employment shall be the offices of Employer located in Burlingame, CA; provided,
however, that travel to Employer’s other offices or places of business activity
may be required. Executive acknowledges that Employer may, in its sole
discretion from time to time, change Executive’s responsibilities or his
direct/indirect reports without any effect hereunder.
2.Term.
(a)Initial Term. Executive’s employment shall be governed by the terms of this
Agreement for the period beginning on the Effective Date and ending February 6,
2018, unless earlier terminated as provided herein (the “Initial Term”). This
Agreement will expire by its terms unless renewed in the manner set forth in
Section 2.b below.
(b)Renewal Terms. Upon the written request of the Executive to extend the
Executive’s term of employment under this Agreement at least sixty (60) days
prior to the expiration of the Agreement, Employer’s Compensation Committee of
the Board of Directors (the “Compensation Committee”) shall consider extending
the term of this Agreement. If Executive’s request for an extension is approved
by the Compensation Committee, this Agreement shall be extended by one
additional year. Each such additional one-year period shall be referred to as a
“Renewal Term” and, together with the Initial Term, the “Term”. The maximum
number of Renewal Terms shall be two; following the second Renewal Term, the
Agreement shall automatically expire. For purposes of clarity, if the Agreement
is not renewed in accordance with this Section 2.b, the Agreement shall
automatically expire at the end of the then-current term. Such expiration shall
not entitle Executive to any compensation or benefits except as earned by
Executive through the date of expiration or the then-current term.
3.Compensation. Employer shall pay and Executive shall accept as full
consideration for the services to be rendered hereunder compensation consisting
of the items listed below. Employer shall have no obligation to pay any such
compensation for any period after the termination of Executive’s employment,
except as otherwise expressly provided.
(a)Base salary, paid pursuant to Employer’s normal payroll practices, at an
annual rate of $350,000 or such other rate as may be established prospectively
by the Compensation Committee from time to time (“Base Salary”). All such Base
Salary payments shall be subject to deduction and withholding authorized or
required by applicable law.
(b)Annual Bonus. During the Term, the Executive shall be eligible to receive a
target annual bonus (“Annual Bonus”) of up to 60% of his Base Salary with
respect to each full fiscal year of Employer (each a “Performance Year”) during
the Term, beginning with the Performance Year that began on January 1, 2015. The
terms and conditions of the Annual Bonus, including the applicable performance
criteria for a Performance Year, and the amount of the Annual Bonus payable to
the Executive for a Performance Year, if any, shall be determined by Employer’s
Compensation Committee. Except as expressly provided in this Agreement, the
Annual Bonus will be paid in accordance with Employer’s standard policies and
procedures for the payment of annual bonuses to its other similarly situated
employees. Executive shall not be entitled to an Annual Bonus for any fiscal
year for which he was not employed under this Agreement on the last day of such
fiscal year.




--------------------------------------------------------------------------------




(c)Equity Incentives. During the Term, Executive shall be eligible to receive
equity incentives, as determined in the discretion of the Compensation
Committee, including, but not limited to restricted stock unit awards and/or
stock options. Subject to the discretion of the Compensation Committee, equity
incentives shall be granted to the Executive at the time Employer normally
grants such incentives generally and otherwise in accordance with applicable
policies, practices, terms and conditions (including, but not limited to,
vesting requirements), and provided further that Executive is employed by
Employer on the date such incentives are awarded. Executive re-acknowledges that
the Notice of Special Stock Option Award dated August 6, 2014 contains the
following language: “By your acceptance of this Stock Option, you acknowledge
that the [Compensation] Committee has expressed its intent not to consider
grants of further Awards to you under the 2008 Plan before February 6, 2018, and
that any and all future Awards under the 2008 Plan will be made, if at all,
within the sole discretion of the [Compensation] Committee.”
(d)Vacation and other Paid Time Off. During the Term, Executive shall be
entitled to paid vacation and other paid time off each year, in accordance with
applicable plans, policies, programs and practices applicable to similarly
situated employees generally.
(e)Other. Such other benefits, payments, or items of compensation as are
provided under the employee benefit plans of Employer, or as are made available
from time to time under compensation policies set by Employer for management
employees of Employer having similar salary and level of responsibility.
(f)Reimbursement. Employer shall reimburse Executive, in accordance with the
general policies and practices of Employer as in effect from time to time, for
normal out-of-pocket expenses incurred by Executive in the ordinary course of
business, including without limitation, Employer’s standard mileage allowance
for business use of any personal vehicle, business related travel, customer
entertainment, and professional organizations.
4.Disability or Death.
(a)Disability. If at any time during the Term of this Agreement, Executive
incurs a Disability (as defined below), then Executive’s employment shall be
immediately terminated as of the date of Executive’s Disability. Upon
executive’s Disability, Employer shall pay Executive, in a single lump sum cash
payment, on the next regularly scheduled payroll date following the date of such
termination, an amount equal to the Accrued Obligations (as defined below);
provided, however, that any Annual Bonus amounts payable as part of the Accrued
Obligations shall be paid on the date that such amounts are paid by Employer to
other executives in accordance with the Company’s Annual Bonus plan as in effect
at the date of such termination. For purposes of this Agreement, Executive shall
be considered to have incurred a “Disability” if Executive has incurred a
permanent and total disability (and no reasonable accommodation can be made to
permit Executive to perform essential functions of his job) as determined under
Employer’s long-term disability plan applicable to Executive.
(b)Death. If Executive should die during the Term, Executive’s employment and
Employer’s obligations hereunder (other than pro rata payment of Base Salary)
shall terminate as of Executive’s death. In such event, Employer shall pay
Executive’s estate, in a single lump sum on the next regularly scheduled payroll
date following the date of such termination, the Accrued Obligations; provided,
however, that any Annual Bonus amounts payable as part of the Accrued
Obligations shall be paid on the date that such amounts are paid by Employer to
other similarly situated executives in accordance with Employer’s Annual Bonus
plan as in effect at the date of such termination. As used in this Agreement,
“Accrued Obligations” shall mean the sum of (i) Executive’s earned but unpaid
Base Salary, (ii) any portion of Executive’s earned but unpaid Annual Bonus
relating to a previously completed Performance Year, (iii) any earned but unpaid
Annual Bonus relating to the Performance Year in which the Executive is
terminated; (iv) any compensation previously earned but deferred by Executive
(together with any interest or earnings thereon) that has not yet been paid and
that is not otherwise to be paid at a late date pursuant to the executive
deferred compensation plan of Employer, if any, and (v) reimbursements that
Executive is entitled to receive under paragraph 3(f) of the Agreement.
5.Termination by Employer.
(a)Cause. Employer may terminate the employment of Executive under this
Agreement during its Term for Cause. “Cause” shall include Executive’s fraud,
dishonesty, theft, embezzlement, misconduct by Executive injurious to Employer
or any of its affiliates, conviction of, or entry of a plea of guilty or nolo
contendere to, a crime that constitutes a felony or other crime involving moral
turpitude, competition with Employer or any of its affiliates, unauthorized use
of any trade secrets of Employer or any of its affiliates or Confidential
Information (as defined below), a material violation of any policy, code or
standard of ethics generally applicable to employees of Employer, Executive’s
material breach of fiduciary duties owed to Employer, Executive’s excessive and
unexcused absenteeism unrelated to a disability, or, following written notice
and a reasonable opportunity to cure, gross neglect by Executive of the duties
assigned to Executive. In such event (i) no further Base Salary shall be paid to
Executive after the date of termination, and (ii) Executive shall not be
eligible to receive any Annual Bonus relating to the Performance Year in which
Executive’s employment terminates in accordance with this paragraph. Executive
shall retain only such rights to participate in other benefits as are required
by the terms of those plans, Employer’s polices, or applicable law.




--------------------------------------------------------------------------------




(b)Termination by Employer other than for Death, Disability or Cause. Upon
termination of Executive’s employment with Employer prior to the expiration of
the Term by Executive for Good Reason or by Employer without Cause (other than
for death or Disability) (“Qualifying Termination”), Employer shall pay
Executive the amounts described below. For the avoidance of doubt, expiration of
the Term is not a Qualifying Termination. Notwithstanding the foregoing,
Executive shall receive the payments and benefits described in subparagraphs
(ii) - (iv) below if Executive executes and does not revoke a general release of
Employer and its affiliates in a form substantially similar to that used for
similarly situated executives of Employer and its affiliates (“Release of
Claims”) and Executive complies with the restrictive covenants set forth herein.
If Executive does not execute the Release of Claims within sixty (60) days
following the Qualifying Termination, or if Executive revokes the Release of
Claims (the end of the permitted revocation period following execution without
revocation being exercised, the “Release of Claims Effective Date”), Executive’s
entitlement to the payments and benefits described in subparagraphs (ii) - (iv)
below shall immediately become null and void. “Good Reason” shall mean the
occurrence of any of the following without Executive’s written consent: (i)
material adverse change in the office to which Executive reports from those in
effect immediately following the Effective Date, excluding for this purpose any
such change that is an isolated and inadvertent action not taken in bad faith
and that is remedied by Employer promptly after receipt of notice thereof given
by Executive or that is authorized pursuant to this Agreement and further
excluding a change in the office to which Executive reports due to internal
restructuring, realignment or the resignation, promotion, demotion or a
reorganization of managers within Employer; (ii) material reduction in
Executive’s annual base salary; (iii) relocation of Executive’s principal place
of business more than 50 miles from the San Francisco, CA metropolitan area; or
(iv) material reduction of Executive’s day-to-day duties such that Executive’s
duties no longer include general management functions (for purposes of clarity,
Executive’s duties shall be deemed to include general management functions for
so long as Executive retains the title of President, Mortgage or any other title
which would generally be understood to involve general management functions) or
participation on the senior executive team. In order to resign his employment
for Good Reason, Executive must notify Employer in writing within fifteen (15)
days of the initial existence of any event falling under (i) - (iv) and such
notice shall describe in detail the facts and circumstances explaining why
Executive believes a Good Reason event has occurred. Employer shall then have
sixty (60) days following its receipt of such notice to cure or remedy such
alleged Good Reason event such that Good Reason will not be deemed to exist for
such event. If the event remains uncured or is not remedied by Employer within
such sixty (60) day period and if Executive’s employment has not otherwise been
terminated, then a Qualifying Termination shall automatically occur on the first
business day following the end of such sixty (60) day cure/remedy period.
(i)
An amount equal to all Accrued Obligations within 30 days following the date of
such Qualifying Termination, except for (a) accrued wages which shall be paid on
date of the Qualifying Termination and (b) Annual Bonus amounts which shall be
paid on the date that such amounts are paid by Employer to other similarly
situated executives in accordance with Employer’s Annual Bonus plan as in effect
at the date of such termination.

(ii)
An amount equal to one (1) year of Executive’s then-current Base Salary, payable
in installments on Employer’s regularly scheduled payroll dates over the one (1)
year period following the date of such Qualifying Termination (“Salary
Continuation Payments”) beginning on the regularly scheduled payroll date
immediately following the Release of Claims Effective Date. Notwithstanding the
foregoing, if the Salary Continuation Payments are determined to be
“nonqualified deferred compensation” that is subject to Section 409A (as defined
below), then the first installment shall be made on the sixtieth (60th) day
following the date of Executive’s Qualifying Termination and shall include the
amount of all payments that would have been made after the effective date of the
Release of Claims but before the sixtieth (60th) day following such Qualifying
Termination, and the remaining Salary Continuation Payments shall be payable in
installments on Employer’s regularly scheduled paydays following the Sixtieth
(60th) day following such Qualifying Termination.

(iii)
Payment of premiums for continuation of health care coverage under COBRA for a
period equal to one (1) year from the loss of coverage at the same level in
effect at the time of termination of Executive’s employment, provided that
Executive elects COBRA continuation coverage.

(iv)
(1) the Qualifying Termination occurs between the Effective Date and February
19, 2016 and (2) Executive timely executes and does not revoke the Release of
Claims and (3) Executive fully complies with his obligations under this
Agreement then: (a) the portion of Executive’s then outstanding unvested
Restricted Stock Units (“RSUs”) issued pursuant to LendingTree, Inc.’s 2008
Stock and Annual Incentive Plan (the “Plan”) which were otherwise  scheduled to
vest between the date of the Qualifying Termination and February 19, 2016 shall
 instead become vested on the Release of Claims Effective Date, and (b) the
portion of Executive’s then outstanding unvested options to purchase common
stock (“Options”) issued pursuant to the Plan which were otherwise  scheduled to
vest on February 19, 2016 shall instead become vested and exercisable on the
Release of Claims Effective Date.  All RSUs that vest pursuant to this
subsection (iv) shall be settled in accordance with the grant terms of such
RSUs. 





--------------------------------------------------------------------------------




All Options that vest pursuant to this subsection (iv) shall remain exercisable
only to the extent permitted under the grant terms of such Options.  All other
unvested RSUs and Options issued to Executive pursuant to the Plan and which are
not covered  by the foregoing clauses (a) and (b) shall terminate without
consideration as of the date of such Qualifying Termination.   Additionally, if
there is no Release of Claims Effective Date then the RSUs or Options that were
covered by the foregoing clauses (a) and (b) shall terminate without
consideration as of the 61st day following the Qualifying Termination.
Notwithstanding the foregoing, if Executive obtains other employment or is
otherwise compensated for services during the period in which he is receiving
Salary Continuation Payments (“Severance Period”), Employer’s obligation to make
future payments to Executive under subparagraph (ii) above shall be offset
against any compensation earned by Executive as a result of employment with or
services provided to a third party. Executive agrees to inform Employer promptly
of his employment status and any amounts so earned during the Severance Period.
Further, Employer’s obligation to make payments under subparagraph (ii) shall
immediately cease in the event that Executive breaches the terms of this
Agreement, including but not limited to, Executive’s obligations set forth in
Section 12 of this Agreement. Executive acknowledges and agrees that the
payments described in paragraph 5(b) above constitute good and valuable
consideration for such Release of Claims.
6. Change in Control. Reference is made to the change in control letter issued
by Employer to certain executives of Employer, as the same may be revised from
time to time (the “CIC Letter”). In the event that Executive experiences a
Qualifying Termination within the one-year period following a Change in Control
(as defined in the CIC Letter), the terms of the CIC Letter, as it may be
amended from time to time, shall control and supersede the terms of this
Agreement with respect to any benefits or payments which would otherwise be due
hereunder.
7.Confidential Information and Return of Property. “Confidential Information”
means any written, oral, or other information obtained by Executive in
confidence from Employer, or any of its affiliates, including without limitation
information about their respective operations, financial condition, business
commitments or business strategy, as a result of Executive’s employment with
Employer unless such information is already publicly known through no fault of
any person bound by a duty of confidentiality to Employer or any of its
affiliates. Executive will not at any time, during or after Executive’s
employment with Employer, directly or indirectly disclose Confidential
Information to any person or entity other than authorized officers, directors
and employees of Employer. Executive will not at any time, during or after
Executive’s employment with Employer, in any manner use Confidential Information
on behalf of himself or any other person or entity other than Employer, or
accept any position in which Executive would have a duty to any person to use
Confidential Information against the interests of Employer or any of its
affiliates. Upon termination of Executive’s employment for any reason, Executive
will promptly return to Employer all property of Employer, including documents
and computer files, especially where such property contains or reflects
Confidential Information. Nothing in this Agreement shall be interpreted or
shall operate to diminish such duties or obligations of Executive to Employer
that arise or continue in effect after the termination of Executive’s employment
hereunder, including without limitation any such duties or obligations to
maintain confidentiality or refrain from adverse use of any of Employer’s trade
secrets or other Confidential Information that Executive may have acquired in
the course of Executive’s employment.
8.Disclosure and Ownership of Work Related Intellectual Property. Executive
shall disclose fully to Employer any and all intellectual property (including,
without limitation, inventions, processes, improvements to inventions and
processes, and enhancements to inventions and processes, whether or not
patentable, formulae, data and computer programs, related documentation and all
other forms of copyrightable subject matter) that Executive conceives, develops
or makes during the term of Executive’s employment, whether or not within the
original Term of this Agreement, and that in whole or in part result from or
relate to Executive’s work for Employer (collectively, “Work Related
Intellectual Property”). Any such disclosure shall be made promptly after each
item of Work Related Intellectual Property is conceived, developed or made by
Executive, whichever is sooner. Executive acknowledges that all Work Related
Intellectual Property that is copyrightable subject matter and which qualifies
as “work made for hire” shall be automatically owned by Employer. Further,
Executive hereby assigns to Employer any and all rights which Executive has or
may have in Work Related Intellectual Property that is copyrightable subject
matter and that, for any reason, does not qualify as “work made for hire.” If
any Work Related Intellectual Property embodies or reflects any preexisting
rights of Executive, Executive hereby grants to Employer the irrevocable,
perpetual, nonexclusive, worldwide, and royalty-free license to use, reproduce,
display, perform, distribute copies of and prepare derivative works based upon
such preexisting rights and to authorize others to do any or all of the
foregoing.
9.Restrictive Covenants. Executive covenants as follows, except in the event of
a Qualifying Termination within one year following a Change in Control (in which
instance, Executive agrees to be bound by the terms of the CIC Letter):
(a)Noncompetition. In consideration of this Agreement, and other good and
valuable consideration provided hereunder, the receipt and sufficiency of which
are hereby acknowledged by Executive, Executive hereby agrees and covenants that
during the Term and for a period of twelve (12) months thereafter (together, the
“Restricted Period”), Executive shall not, without the prior written consent of
Employer, directly or indirectly, engage in or become associated with a
Competitive Activity.




--------------------------------------------------------------------------------




“Competitive Activity” means any business or other endeavor, in any state of the
United States, involving products or services that are the same or similar to
the type of products or services that Employer is engaged in providing both
(x) as of the date hereof or at any time during the Term and (y) at any time
during the twelve (12) month period preceding Executive’s termination of
employment.  Executive shall be considered to have become “associated with a
Competitive Activity” if Executive becomes directly or indirectly involved as an
owner, principal, employee, officer, director, independent contractor,
representative, stockholder, financial backer, agent, partner, member, advisor,
lender, or in any other individual or representative capacity with any
individual, partnership, corporation or other organization that is engaged in a
Competitive Activity.
(b)Notwithstanding the foregoing, Executive may make and retain investments
during the Restricted Period, in less than one percent (1%) of the outstanding
capital stock of any publicly traded corporation engaged in a Competitive
Activity if the stock of such corporation is either listed on a national stock
exchange or on the NASDAQ Stock Market if Executive is not otherwise affiliated
with such corporation.
(c)Non-solicitation of Employees. Executive recognizes that he will possess
Confidential Information about other employees, consultants and contractors of
Employer and its subsidiaries or affiliates relating to their education,
experience, skills, abilities, compensation and benefits and interpersonal
relationships with suppliers to and customers of Employer and its subsidiaries
or affiliates. Executive recognizes that the information he will possess about
these other employees, consultants and contractors is not generally known, is of
substantial value to Employer and its subsidiaries or affiliates in developing
their respective businesses and in securing and retaining customers, and will be
acquired by Executive because of Executive’s position with Employer. Executive
agrees that during the Restricted Period (i) Executive will not, directly or
indirectly, solicit or recruit any person then employed by Employer and/or any
of its subsidiaries and/or affiliates with whom Executive has had direct contact
during his employment, in all cases for the purpose of being employed by
Executive or by any business, individual, partnership, firm, corporation or the
entity on whose behalf Executive is acting as an agent, representative or
employee; and (ii) Executive will not convey any such Confidential Information
or trade secrets about employees of Employer or any of its subsidiaries or
affiliates to any other person except within the scope of Executives duties
hereunder. Notwithstanding the foregoing, upon a termination of Executive’s
employment by Employer for any reason other than for Cause, the restrictions set
forth immediately above shall apply for a period of twelve (12) months following
such termination in the case of employees with whom Executive had a direct
working relationship prior to his employment with Employer, its subsidiaries,
and/or affiliates.
(d)Non-Solicitation of Customers. During the Restricted Period, Executive shall
not solicit any Customers of Employer or encourage (regardless of who initiates
the contact) any such Customers to use the facilities or services of any
competitor of Employer. For the purposes of this Agreement, “Customers” means
any persons or entities that purchased products or services from Employer within
twelve (12) calendar months of the termination of Executive’s employment.
(e)Executive acknowledges that the restrictions, prohibitions and other
provisions herein, including, without limitation, the Restricted Period, are
reasonable, fair and equitable in terms of duration and scope, are necessary to
protect the legitimate business interests of Employer, and are a material
inducement to Employer to enter into this Agreement.
10.Remedies for Breach. Executive acknowledges and agrees that a breach of any
of the covenants made by Executive in Sections 7, 8 and 9 above would cause
irreparable harm to Employer or any of its affiliates for which there would be
no adequate remedy at law. Accordingly, the parties agree that in the event of
any breach or attempted breach by Executive of any of the provisions of Sections
7, 8 and/or 9, Employer shall be entitled to institute and prosecute proceedings
at law or in equity with respect to such breach, and, if successful, to recover
such costs, expenses, and reasonable attorney’s fees as may be incurred in
connection with such proceedings. The parties further agree that, to the extent
Employer institutes and prosecutes proceedings at law or in equity against
Executive for an alleged breach, and such action is unsuccessful, Executive is
entitled to recover such costs, expenses, and reasonable attorneys’ fees as may
be incurred in connection with such proceedings. If Executive breaches Section 8
above, the duration of the period identified shall be computed from the date
Executive resumes compliance with the covenant or from the date Employer is
granted injunctive or other equitable relief by a court of competent
jurisdiction enforcing the covenant, whichever shall first occur, reduced by the
number of days Executive was not in breach of the covenant after termination of
employment, or any delay in filing suit, whichever is greater.
11.Survival of Obligations. Executive’s obligations under Sections 7, 8 and 9 of
this Agreement shall survive the termination of Executive’s employment and this
Agreement, regardless of the reason for or method of termination. Each of the
provisions in these Sections shall be enforceable independently of every other
provision, and the existence of any claim or cause of action Executive may have
against Employer, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of these Sections of the Agreement by
Employer.
12.Actions After Termination. Executive agrees that for one year following
Executive’s termination from Employer, regardless of the reason for the
termination, Executive will continue to make himself available for reasonable
consultation with Employer and Employer’s agents and employees regarding
Executive’s prior work for Employer. In no event shall such services




--------------------------------------------------------------------------------




in a given month exceed 20% of the average monthly level of services performed
by Executive over the 36-month period immediately preceding the date on which
Executive’s employment terminated. In addition, Executive shall make himself
reasonably available for interviews by Employer’s counsel, depositions, and/or
appearances before courts or administrative agencies upon Employer’s reasonable
request. Executive agrees that if Executive is contacted by any government
agency with reference to Employer’s business, or by any person contemplating or
maintaining any claim or legal action against Employer, or by any agent or
attorney of such person, Executive will, to the extent permitted by law,
promptly notify Employer of the substance of Executive’s communications with
such person. Employer agrees to reimburse any reasonable expenses (and, after
any Severance Period, reasonable compensation for lost income) incurred by
Executive in connection with this Section 12, provided that such expenses shall
have been preapproved in writing by Employer.
13.Section 280G Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event that any payment or benefit received or to be received by
Executive (all such payments and benefits being hereinafter referred to as the
“Total Payments”) would not be deductible (in whole or part) by Employer or any
affiliates making such payment or providing such benefit as a result of Section
280G of the U.S. Internal Revenue Code of 1986, as amended (the “Code”) then, to
the extent necessary to make such portion of the Total Payments deductible (and
after taking into account any reduction in the Total Payments required by any
similar reduction or elimination provision contained in such other plan,
arrangement or agreement), the portion of the Total Payments that does not
constitute “nonqualified deferred compensation” under Section 409A of the Code
shall first be reduced (if necessary, to zero), and all other Total Payments
shall thereafter be reduced (if necessary, to zero) with, in each case, cash
payments being reduced before non-cash payments (and, within each category,
payments to be paid last being reduced first); provided, however, that such
reduction shall only be made if the amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments) is greater than or equal to the amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
the excise tax imposed under Section 4999 of the Code on such unreduced Total
Payments). Any determination required to be made under this paragraph shall be
made by independent tax counsel reasonably acceptable to both Executive and
Employer, and shall be paid for by Employer (“Tax Counsel”).
It is possible that, after the determinations and selections made pursuant to
the foregoing paragraph, Executive will receive payments and/or benefits that
are, in the aggregate, either more or less than the amount determined under such
paragraph (hereafter referred to as an “Excess Payment” or “Underpayment”, as
applicable). If Tax Counsel determines that an Excess Payment has been made,
then Executive shall promptly repay the Excess Payment to Employer, together
with interest on the Excess Payment at the applicable federal rate (as defined
in section 1274(d) of the Code) from the date of Executive’s receipt of such
Excess Payment until the date of such repayment. If Tax Counsel determines that
an Underpayment has occurred, Employer shall promptly (but in any event within
ten (10) days of such determination) pay to Executive an amount equal to the
Underpayment, together with interest on such amount at the applicable federal
rate from the date such amount would have been paid to Executive had the
provisions of the foregoing paragraph not been applied until the date of
payment.
14.Section 409A. The parties intend that any amounts payable hereunder shall
comply with or be exempt from Section 409A of the Code (“Section 409A”)
(including under Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”)
and (b)(9) (“separation pay plans,” including the exceptions under subparagraph
(iii) and subparagraph (v)(D)) and other applicable provisions of Treasury
Regulation §§ 1.409A-1 through A-6). For purposes of Section 409A, each of the
payments that may be made under this Agreement shall be deemed to be a separate
payment. Executive and Employer agree to negotiate in good faith to make
amendments to the Agreement, as the parties mutually agree are necessary or
desirable to avoid the imposition of taxes, penalties or interest under Section
409A. Neither Executive nor Employer shall have the right to accelerate or defer
the delivery of any such payments or benefits except (i) where payment may be
made within a certain period of time, the timing of payment within such period
will be in the sole discretion of Employer, and (ii) to the extent specifically
permitted or required by Section 409A. With respect to the time of payments of
any amounts under the Agreement that are “deferred compensation” subject to
Section 409A, references in the Agreement to “termination of employment” (and
substantially similar phrases) shall mean “separation from service” within the
meaning of Section 409A. Notwithstanding anything in this Agreement to the
contrary, if Executive is considered a “specified employee” under Section 409A
upon his separation from service and if payment of any amounts on account of
Executive’s separation from service under this Agreement is required to be
delayed for a period of six months after separation from service in order to
avoid taxation under Section 409A, payment of such amounts shall be delayed as
required by Section 409A, and the accumulated amounts shall be paid in a lump
sum payment within five business days after the end of the six-month delay
period. If Executive dies during the six-month delay period prior to the payment
of benefits, the amounts withheld on account of Section 409A shall be paid to
the personal representative of Executive’s estate within 60 days after the date
of Executive’s death. For the avoidance of doubt, it is intended that any
expense reimbursement made to Executive hereunder shall be exempt from Section
409A. Notwithstanding the foregoing, if any expense reimbursement made hereunder
shall be determined to be “deferred compensation” within the meaning of Section
409A, then (i) the amount of the expense reimbursement during one taxable year
shall not affect the amount of the expense reimbursement during any other
taxable year, (ii) the expense reimbursement shall be made on or before the last
day of Executive’s taxable year following the year in which the expense was
incurred and (iii)




--------------------------------------------------------------------------------




the right to expense reimbursement hereunder shall not be subject to liquidation
or exchange for another benefit. While it is intended that all payments and
benefits provided to Executive under this Agreement will be exempt from or
comply with Section 409A, Employer makes no representation or covenant to ensure
that such payments and benefits are exempt from or compliant with Section 409A. 
Employer will have no liability to Executive or any other party if a payment or
benefit under this Agreement or otherwise is challenged by any taxing authority
or is ultimately determined not to be exempt or compliant.  Executive further
understands and agrees that Executive will be entirely responsible for any and
all taxes imposed on Executive as a result of this Agreement.
15.Assignment. Employer may assign this Agreement to any other entity acquiring
all or substantially all of the assets or stock of Employer or to any other
entity into which or with which Employer may be merged or consolidated. Upon
such assignment, merger, or consolidation, the rights of Employer under this
Agreement, as well as the obligations and liabilities of Employer hereunder,
shall inure to the benefit of and be binding upon the assignee,
successor-in-interest, or transferee of Employer and Employer shall have no
further obligations or liabilities hereunder. This Agreement is not assignable
in any respect by Executive.
16.Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by first-class mail, certified or registered with
return receipt requested or by hand delivery, or by overnight delivery by a
national recognized carrier, in each case to the applicable address set forth
below, and any such notice is deemed effectively given which received by
recipient (or if receipt is refused by recipient, when so refused):


If to Employer:     LendingTree, Inc.
11115 Rushmore Dr.
Charlotte, NC 28277
Attn: General Counsel
If to Executive:     At the most recent address for Executive on file with
Employer.
Either party may change such party’s address for notices by notice duly given
pursuant hereto.
17.Invalid Provisions. It is not the intention of either Party to violate any
public policy, or any statutory or common law. If any sentence, paragraph,
clause or combination of the same in this Agreement is in violation of the law
of any State where applicable, such sentence, paragraph, clause or combination
of the same shall be void in the jurisdictions where it is unlawful, and the
remainder of the Agreement shall remain binding on the Parties. However, the
Parties agree, and it is their desire that a court should substitute for each
such illegal, invalid or unenforceable covenant a reasonable and
judicially-enforceable limitation in its place, and that as so modified the
covenant shall be as fully enforceable as if set forth herein by the Parties
themselves in the modified form.
18.Entire Agreement; Amendments. This Agreement contains the entire agreement of
the Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, relating to the subject matter hereof, including,
but not limited to (i) that certain Letter Agreement dated as of September 9,
2012 by and between Employer and Executive; (ii) that certain Letter Agreement
dated April 11, 2011 by and between Executive and Employer; and (iii) the Prior
Employment Agreement. For the avoidance of doubt, entry into this Agreement
superseding the Prior Employment Agreement does not constitute a “Qualifying
Termination” under the Prior Agreement. This Agreement may be amended in whole
or in part only by an instrument in writing setting forth the particulars of
such amendment and duly executed by both Parties.
19.Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.
20.Governing Law; Jurisdiction. The validity, construction, interpretation and
enforceability of this Agreement and the capacity of the parties shall be
determined and governed by the laws of the State of North Carolina, without
regard to the conflict of law rules contained therein. Any litigation under this
Agreement shall be brought by either Party exclusively in Mecklenburg County,
North Carolina. As such, the Parties irrevocably consent to the jurisdiction of
the courts in Mecklenburg County, North Carolina (whether federal or state) for
all disputes related to this Agreement and irrevocably consent to service via
nationally recognized overnight carrier, without limiting other service methods
allowed by applicable law. In addition, the Parties irrevocably waive any right
to a trial by jury in any action related to this Agreement.
21.Taxes. All payments made under this Agreement shall be subject to Employer’s
withholding of all required foreign, federal, state and local income and
employment/payroll taxes, and all payments shall be net of such tax withholding.
22.Recoupment. Notwithstanding anything to the contrary in this Agreement, any
payments made or granted pursuant to this Agreement shall be subject to any
recoupment or clawback policy that may be adopted by the Company from time to
time




--------------------------------------------------------------------------------




and to any requirement of applicable law, regulation or listing standard that
requires the company to recoup or clawback compensation paid.
23.Non-Disparagement. From and after a Qualifying Termination, Executive agrees
not to disparage Employer or any officers, directors, employees, shareholders,
parent companies, affiliates or agents of Employer (each an “Employer Party”).
For purposes of this Section, “disparage” means to make a negative statement in
any manner likely to be harmful to an Employer Party, its business or business
reputation or personal reputation; provided that Executive may respond
accurately and fully to any question, inquiry or request for information when
required by legal process. This Agreement shall cover all forms of
disparagement, direct or indirect, through any medium or in any venue.




[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.
Employer






By: /s/ E. Claudette Parham    
E. Claudette Parham
Senior Vice President, Human Resources & Administration
LendingTree, Inc.




Executive






/s/ Gabriel Dalporto    
Gabriel Dalporto




